UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1098



EARL S. GORDON,

                                              Plaintiff - Appellant,

          versus


SHEILA SHETHS, M.D.; RONALD PETERSON, CEO; THE
JOHNS HOPKINS HOSPITAL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
2878-MJG)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl S. Gordon, Appellant Pro Se. M. Natalie McSherry, Catherine
Whitehurst Steiner, Tracy A. Cannon, WHITEFORD, TAYLOR & PRESTON,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl S. Gordon appeals the district court’s order denying

relief on his civil complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.         Gordon v.

Sheths, No. CA-01-2878-MJG (D. Md. filed Jan. 8, 2002 & entered

Jan. 9, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2